Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 12/9/20.
Claims 1-20 are pending.  Claims 14-20 were indicated as having allowable subject matter but rejected under double patenting.
Terminal Disclaimer
The terminal disclaimer filed on 12/9/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the US10409727 and US10402336 patents has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment/Arguments
In view of the terminal disclaimer filed 12/9/20, the previous double patenting rejection to claims is withdrawn.
Applicant’s arguments, see page 7, filed 12/9/20 with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. The prior art teaches prefetching using cache hint but does not further show using a buffer having a plurality of entries each to store, for a memory to a particular address, information including address information and a memory controller coupled to the core, the memory controller to issue requests to a memory, the memory controller including a locality controller to receive the memory access instruction having the no-locality hint and override the no-locality hint to store the data in the cache hierarchy, based at least in part on the information stored in an entry of the buffer.
Allowable Subject Matter
Claims 1-20 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/THAN NGUYEN/Primary Examiner, Art Unit 2138